DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims  3-4, 12, 17-26 and 29-30 are cancelled.
Claims 1-2, 5-11, 13-16 and 27-28 are pending and examined herein.
Claims 1-2, 5-11, 13-16 and 27-28 are rejected.
Claims 1, 5, 7, 9, 10, 14 and 27 are objected to.


Applicant’s Response
In view of the Pre-Appeal Brief Requested Review filed 11 June 2021 prosecution on the merits is reopened.
This office action is based on the amendment filed on 21 April 2021 and in view of the Applicant’s arguments presented in the Pre-Appeal Brief filed 11 June 2021.
Applicant's response, filed 21 April 2021, has been fully considered. Rejections and/or objections not reiterated  are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action all references to the Specification refer to the originally filed Specification.

Specification
The amended Specification filed on 21 April 2021 is accepted. 

At paragraph 7, the term “off gasses” should be replaced with “of gases”.
At paragraph 37, “that is” should be inserted between “database is” and “composed of data” to read as follows: “One important component of the personalized database is that is composed of data gathered from an analysis of the intestinal microbiome of the client.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7, 9, 10, 14 and 27 are objected to because of the following informalities:  
Claims 1, 10 and 27 are objected to because of the inconsistent use of the term “web portal” and “web-portal”. Claim 1 at line 12 recites a “web portal” and then at line 14 it recites a “web-portal”. Claim 9 at line 1 recites a “web portal” and claim 10 at lines 9-10 recites a “web-portal”. It is also noted, that the Applicant’s amendments to the specification filed on 21 April 2021 refer to a “portal”. The Applicant is asked to amend to be consistent amongst each other and with the terminology used in the Specification. The Examiner notes that the Specification at paragraph 70 refers to the portal as “web-based portal”. To overcome this objection, the Examiner suggests amending the claims to recite a “portal” or a “web-based portal”.
Claims 5, 7 and 14 are recited as dependent on a claim which has been cancelled. Clams 5 and 7 are recited as dependent on claim 4 which is cancelled and, claim 14 is recited as dependent on claim 12 which is cancelled. For the purpose of examination claims 5 and 7 are considered as dependent on claim 1 and claim 14 is considered as dependent on claim 10.  
In claim 10, line 8 the semicolon (;) after “wherein” should be either deleted or replaced with a colon (:).
Claim 10 is objected to because the amendments to the claim are not in compliance with the provisions of 37 CFR 1.121. In the current amendment claim 10 at lines 9-10 is amended as follows:
“c) a processing unit [[that]] is configured”. In the previous claim set (2 March 2021) this same portion of the claim was presented as:
“c) [[a]] the processing unit [[that]] is configured”.  An amendment in compliance with the provisions of 37 CFR 1.121 should be as: “c) [[the]] a processing unit is configured”.
Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed systems. The recitations include:
“.....for collection of data and collection of data about the person” in claim 1, lines 14-15. This recitation is directed to an intended use of the user interface.
“.....to determine the state of the person’s microbiome” in claim 1, line 16 and in claim 10, line 14. This recitation is directed to an intended outcome of the analysis of the data.
In claim 1, lines 8, 12 and 20-21 the recitations that the processing unit is “in communication with the breath hydrogen or methane sensor”, that the processing unit “generates a message” and, that the web portal is “in communication” with the processing unit and a personalized database are interpreted as a computer-implemented limitations. In claim 1, lines 18-19 the recitation of a heart rate monitor and optionally also a blood pressure monitor “which communicates” with the processing unit and “provides” heart rate and optionally blood pressure data to the personalized database are interpreted as  computer-implemented limitations. As such, the processing unit, the web portal and the heart rate monitor and optionally also a blood pressure monitor are interpreted as capable of performing the recited functions and, are not considered as limited to a specific structure. Any Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
In claim 5,  the recitation that the gas sensor device “measures” the hydrogen level is interpreted as a computer-implemented limitation. As such, the gas sensor is interpreted as being capable of measuring a hydrogen level and, is not considered as limited to a specific structure.  Any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
In claim 6 and in claim 13 the recitation that the sample “flows past the hydrogen detector” is 
In claim 8 the recitation that “the exhaled hydrogen or methane level is measured after an ingestion of a known quantity of a designated carbohydrate” is not considered as limiting the scope of the claim as it merely informs a preferred condition for measuring the exhaled gas. 
In claim 8 the recitation that “said hydrogen or methane level is correlated with the state of the microbiome”  is not considered as limiting the scope of the claim since it merely informs what gas levels are correlated to. There is no recitation in the recited device that the processor is configured to correlate the “state” of a microbiome with other data.
In claims 9 and 27 the recitation that the web portal “is capable of receiving information from the person and analyzing the received information.....”  is interpreted as a computer-implemented limitation. As such, the web portal is interpreted as capable of performing the recited functions of receiving and analyzing information and, is not considered as limited to a specific structure. Any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
“.....for sending the fecal sample container to a laboratory for an (the) intestinal microbiome analysis” in claim 10, lines 3-4 and in claim 28, lines 2-3. This recitation is directed to an intended use of the delivery package.
In claim 10, lines 12-14 the recitation that the web portal is “in communication with the fecal gas sensor device, the processing unit and a heart rate monitor”, is interpreted a computer-implemented limitation. In claim 10, lines 11-15 the recitation that the processing unit collects and analyzes data and, that the processing unit generates a message is interpreted as a computer-implemented limitation. As such, the web portal and the processing unit are interpreted as capable of performing the recited functions. Any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
In claim 14, lines 11-15 the recitation that the processing unit analyzes the exhaled hydrogen or methane level is interpreted as a computer-implemented limitation. As such, the processing unit is interpreted as being capable of analyzing the exhaled hydrogen or methane level, and is not considered as limited to a specific structure. Any combination of hardware and software that can inherently perform the recited function is considered as meeting the claimed limitation. See MPEP 2114(IV), specifically Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").
In claim 16, the recitation that the data received, analyzed and correlated by the processing unit include “.....a series of off gassed methane level measurements of the person”  and “..... changes in the off gassed methane levels with specific changes in the intestinal microbiome, consumed dietary selections and a digestive discomfort level” is interpreted as directed to attributes of the data manipulated by the processing unit and, said recitations are not considered as limiting the scope of the claim. 
“.....to provide individualized reminders, advice and coaching to the person” in claim 27. This recitation is directed to an intended use of the web portal.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-11, 13-16 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendment filed on 21 April 2021.
In claim 1, lines 8-9 there is lack of antecedent basis in the claim for the breath hydrogen or methane gas sensor device. Claim 1, at line 3 recites “a hydrogen gas sensor or a breath methane gas sensor”. Clarification is requested.
Claim 1, lines 13-18 recites: “an interactive web portal in communication with the processing unit and a personalized database, wherein the processing unit is configured to provide a user interface via the web-portal for collection of data about the person and analysis of said data about the person to determine the state of the person’s microbiome, wherein said data and said state are stored in the personalized database”. Clarification is requested as to whether it is the processing unit, the user interface and/or the web-portal the element(s) “for collection and analysis of data”. 
In claim 1, line 16 there is lack of antecedent basis in the claim for “the state of the person’s microbiome” as there is no recitation in claim 1 for “a state of a person’s microbiome”. Clarification is requested.
In claims 5 and 6, the term “breath hydrogen gas sensor device” lacks antecedent basis in the claim. Claim 1, from which claims 5 and 6 depend, as currently amended recites a breath hydrogen gas sensor. Clarification is requested.
In claim 7 it is unclear what is being correlated. As explained in the claim interpretations section above, the recitation in claim 1 of “to determine the ” is an intended outcome of the analysis of data and does not limit the scope of the claim. Lacking a positive, active recitation that the device is configured to determine the state of a microbiome the claim is unclear as to what is the source of the data being “correlated”. Clarification is requested.
Claim 10, lines 6-11 recites: “b) an intestinal microbiome analysis data derived from a laboratory analysis of the fecal sample of the person, wherein the intestinal microbiome analysis data is stored in a processing unit (lines 7-8) and, wherein; c) a processing unit (line 9) is configured to provide a user interface via a web-portal in communication with the fecal gas sensor device, the processing unit (line 10), and a heart rate monitor...”. There are three recitations of “processing unit” in the same clause. The Applicant is asked to clarify to which of “a”processing unit(s) recited in lines 7-8 and 9 is the processing unit recited in line 10 is referring to. 
In claim 10, line 15 there is lack of antecedent basis in the claim for “the heart rate”. Claim 10 recites a hear rate monitor (lines 10-11). There is no recitation in the claim that said heart rate monitor acquires data associated with heart rate. This lack of antecedent basis renders the claim indefinite as what the the basis for the generation of a message by the processor. Clarification is requested.
For examination purposes, claim 10 will be interpreted as requiring a system comprising a processor, said system configured to collect data pertaining the analysis of a fecal sample, store d
Claim 14, lines 2-4 recites: “.....the processing unit is configured to receive and analyze a series of exhaled hydrogen or methane level measurements of the person and the analyzes the exhaled hydrogen or methane level”. The recitation that the processing unit analyze a series of exhaled hydrogen or methane level measurements of the person followed by the recitation that said processing unit analyzes the exhaled hydrogen or methane level is unclear as to whether the processing unit is analyzing a series of measurements or, whether it is analyzing a level of exhaled hydrogen or methane. Clarification is requested.
In claim 14 lines 4-5,  there is lack of antecedent basis in the claim for “the state of the person’s intestinal microbiome”. Claim 10 recites “the state of the person’s microbiome”. Clarification is requested.
In claim 14 lines 4-5, there is lack of antecedent basis in the claim for “in determining the state of the person’s intestinal microbiome” as there is no recitation in claim 10, from which claim 14 depends, that the system is configured to determine a state of the person’s intestinal microbiome. As explained in the claim interpretation section above, the recitation of “to determine the state of the person’s microbiome” is an intended outcome and does not limit the scope of the claim. Clarification is requested.
Claims 2, 8-9, 11, 13, 15, 16, 27 and 28 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments.
Applicant’s response filed on 21 April 2021 has been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng, J., et al. "The effects of methane and hydrogen gases produced by enteric bacteria on ileal motility and colonic transit time." Neurogastroenterology & Motility 24.2 (2012): 185-e92 (herein after Jahng) in further view of US 2018/0316781 to Salem (cited in the previous office action).
This is a new grounds of rejection based on the Applicant’s arguments presented in the Pre-Appeal Brief filed on 11 June 2021 and based on the amendment filed on 21 April 2021.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32 and 38; Figures 1 and 2).
With regard to claim 1, Bangera teaches a care management system for a person having a chronic digestive disease  (Abstract, ¶ 70; Figure 1).
comprising:
a) a breath gas sensor configured to measure an exhaled level of the person (¶ 26, 29, 32, 33 and 38; Figures 1-2). The system includes a breath sampling device (¶ 26, 29) integrated with an analysis 
b) a fecal sampling container with a fecal gas sensor configured to measure an off gassed level from a fecal sample of the person (¶ 26, 29-32, 38 and 40). The system includes sampling devices which include containers for fecal matter (¶ 31). Sampling devices are integrated with analysis devices (¶ 31-32). The breath sampling device and the analysis of breath is described US 7,255,677 to Burch (incorporated by reference).  The devices described by Burch include gas sensors (see col. 7, lines 55-65 in Burch) which are in a closed container containing a fecal sample (see col. 7, lines 37-49 in Burch).
c) a processing unit in communication with the breath gas sensor device and the fecal gas sensor that is configured to correlate changes in the exhaled level with the fecal off gassed level  (¶ 36, 39, 64, 71 and 94-95; Figures 1-3). The system integrates data from the sampling/analysis device, personal data and medical information of the patient to generate metadata.
d) an interactive web portal in communication with the processing unit and a personalized database (¶ 2, 38, 47 and 94-96; Figures 1-4).The system accepts data regarding the individual’s health status and data from the analysis devices and, integrates said data into an individual profile
wherein the processing unit is configured to provide a user interface via the web-portal for collection of data about the person and analysis of said data about the person to determine the state of the person’s microbiome, wherein said data and said state are stored in the personalized database (¶ 26, 40-43).
wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data (¶ 45-57). The system is configured to provide indications, suggest action plans  and communicate interventions to a user to improve the user’s microbiome.
hydrogen or a methane sensor and Bangera does not teach that the fecal gas sensor is a hydrogen or a methane sensor. As such, the levels measured and correlated by Bangera’s system are not hydrogen or methane levels. 
Clifford teaches a selective gas detection system for measuring methane and hydrogen comprising and array of gas sensors and configure to determine gas concentrations (col. 3, lines 33-37; col. 6, lines 35-65; col. 12, lines 17-67; Figure 1).
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor devices in Bangera with a methane and/or a hydrogen sensor for measuring exhaled and off gassed methane and/or hydrogen levels as taught by Clifford. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to providing an action plan to alter an individual’s GI tract microbial composition (see Bangera at paragraph 55) based on disease indicators (see Bangera at paragraphs 47 and 55) and, as evidenced by Jahng and the references cited therein, exhaled and/or intestinal methane and hydrogen production in the gastrointestinal tract are indicators of gastrointestinal disease conditions. See Jahng at page 189 col. 1 and 2 (methane production is related to constipation, constipation predominant IBS; diverticulosis and encopresis; hydrogen production is related to accelerated transit causing diarrhea) and, page 190 col. 2 (gases produced by the intestinal flora including methane and Hydrogen modulate gastrointestinal motor function in health and disease). The skilled artisan would recognize that this modification would improve Bangera’s system by providing indicators pertaining gastrointestinal disease condition which is required in Bangera to provide an action plan for the user.
While Bangera teaches that the system continuously monitors microbial profiles including parameters of cardiovascular health (see Bangera at ¶ 70) and, Bangera teaches that the system accepts data regarding at least one metabolic state of the individual including hypertension (Bangera at ¶ 50), a heart rate monitor and optionally also a blood pressure monitor which communicates with the processing unit and provides heart rate data and optionally blood pressure data to the personalized database (as in claim 1).
Salem, however, teaches a system for the non-invasive assessment of  health attributes of a specific user or patient. The system includes a blood pressure monitor, a heart rate monitor or other medical assessment device and is configured to receive information including gas data emanating from the mouth, bowel or sweat glands of a patient (¶ 37-38, 45, 63, 69 and 121; Figures 1 and 2A). The system is configured to assess the collected and measured parameters and, to provide a recommendation to the user related to health based on said assessment (¶ 121).
Bangera in view of Clifford as modified and Salem are directed to health monitoring systems configured to receive health parameter data including cardiovascular related data and data pertaining gas emanating from the bowel and, to provide a recommendation to a user based on the data.
Thus, Bangera as modified and Salem are directed to the same field of endeavor.
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera and Salem. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to monitoring parameters of cardiovascular health including hypertension (Bangera at ¶ 50 and 70). The skilled artisan would recognize that modifying Bangera to include a blood pressure monitor would provide the means to accept the data required to monitor parameters of cardiovascular health, in particular data related to hypertension.
With regard to claim 5-6, Bangera with the provisions by Clifford teaches that the sensors include hydrogen and methane sensors. See Clifford at col. 3, lines 33-37. The sensors include detectors. See Clifford at col. 7, lines 15-55.
With regard to claim 7, see Bangera at ¶ 47-52 and Figure 4. The system is configured to integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation.
With regard to claim 8, see Bangera at ¶ 26, 32, 33, 36, 38 and 94-95; Figures 1-2.
With regard to claim 9, see Bangera at ¶ 39-40, 94-95 and figures 1-4. The system is configured to receive information, analyze it and provide suggestions and interventions to a user.
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng in further view of US 2018/0316781 to Salem (cited in the previous office action) as applied to claim 1 above in further view of US 2015/0213193 to Apte (cited in the previous office action).
This is a new grounds of rejection based on the Applicant’s arguments presented in the Pre-Appeal Brief filed on 11 June 2021 and based on the amendment filed on 21 April 2021.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract. The system includes sampling devices which include containers for fecal matter (¶ 26, 30 and 40; Figure 1). With the provisions by Clifford as evidenced by Jahng the sampling/analysis device include a gas sensor for measuring methane and hydrogen. With the provisions by Salem, the system includes a blood pressure monitor.
However, neither Bangera nor Clifford or Salem teach that the fecal sampling kit includes a delivery package which is configured for sending the fecal sample constrainer to a laboratory (as in claim 2).
Apte teaches a system and a kit  for analyzing a microbiome of an individual  (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a 
Bangera in view of Clifford and Salem as modified and, Apte are directed to systems and kits for analyzing the microbiome of an individual.
Thus, Bangera as modified and Apte are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an individual including collection containers for fecal samples may be modified to include a delivery package for returning the collected sample to perform the analysis (Apte at ¶ 37, 44 and Figure 4A).
C. Claims 10, 11, 13-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng, J., et al. "The effects of methane and hydrogen gases produced by enteric bacteria on ileal motility and colonic transit time." Neurogastroenterology & Motility 24.2 (2012): 185-e92 (herein after Jahng).
This is a new grounds of rejection based on the Applicant’s arguments presented in the Pre-Appeal Brief filed on 11 June 2021 and based on the amendment filed on 21 April 2021.

Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract system ( ¶ 29, 32, 38; figures 1 and 2).
With regard to claim 10, Bangera teaches a digestive improvement system comprising:
a) a fecal sampling kit that includes a fecal sample container and a fecal gas sensor device configured to measure level off gassed form a fecal sample (¶ 26, 29, 30, 32, 33, 38 and 40; Figures 1-2). 
b) an intestinal microbiome analysis data derived from a laboratory analysis of the fecal sample of a person, wherein the intestinal microbiome analysis data is stored in a processing unit (¶ 3, 25, 38 and 70-71).
and wherein; c) a processing unit is configured to to provide a user interface via a web-portal in communication with the fecal gas sensor device, the processing unit, and a heart rate monitor, wherein the processing unit collects data regarding the level off gassed from the fecal sample and the intestinal microbiome analysis data, and analyzes said data regarding the level and the intestinal microbiome analysis data to determine the state of the person’s microbiome, and wherein the processing unit generates a message for the person to stop or start exercising based on the heart rate data (¶ 2, 36, 38-39, 47-52, 64, 71, 94-96; Figures 1-4).The system is configured to integrate the data received from the analysis devices, establish a relationship between said data and provide a recommendation. The system accepts data regarding the individual’s health status and data from the analysis devices and, integrates said data into an individual profile. As shown in Figures 1-3, all elements of the system are “in communication” with the computational device
Bangera does not teach that the fecal gas sensor is configured to measure methane or hydrogen. As such, the levels analyzed by Bangera’s system are not hydrogen or methane levels. 
Clifford teaches a selective gas detection system for measuring methane and hydrogen comprising and array of gas sensors and configured to determine constituent gas concentrations including (col. 3, lines 33-37; col. 6, lines 35-65; col. 12, lines 17-67; Figure 1).
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor devices in Bangera with a methane sensor for 
With regard to claims 11 and 13, Bangera teaches a breath gas sensor device configured to measure an exhaled level of the person (as in claim 11), wherein the breath gas sensor device includes a detector configured to measure an exhaled level in a breath sample exhaled into a compartment of the sensor device that flows past the detector (as in claim 13). See Bangera at ¶ 26, 29, 32, 33 and 38; Figures 1-2). The system includes a breath sampling device (¶ 26, 29) integrated with an analysis device (¶31, 32). The breath sampling device and the analysis of breath is described US 7,255,677 to Burch (incorporated by reference).  The device described by Burch include gas sensors with detectors. See col. 7, lines 15-65. Bangera does not teach that the breath gas sensor is configured to measure hydrogen or methane (as in claim 11). As such, the detector in Burch is not a hydrogen or methane detector (as in claim 13) and the levels measured by Bangera’s system are not hydrogen or methane levels (as in claim 11). 
methane and hydrogen comprising and array of gas sensors and configured to determine constituent gas concentrations including (col. 3, lines 33-37; col. 6, lines 35-65; col. 12, lines 17-67; Figure 1).
It would have been prima facie to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the breath sensor device in Bangera with a hydrogen and/or a methane sensor/detector for measuring hydrogen and/or methane levels as taught by Clifford. One would have been motivated to do so and had reasonable expectation of success in doing so because Bangera is explicitly directed to providing an action plan to alter an individual’s gastrointestinal tract microbial composition (see Bangera at paragraph 55) based on disease indicators (see Bangera at paragraphs 47 and 55) and, as evidenced by Jahng and the references cited therein, exhaled and intestinal methane and hydrogen production in the gastrointestinal tract are indicators of gastrointestinal disease conditions. See Jahng at page 189 col. 1 and 2 (methane production is related to constipation, constipation predominant IBS; diverticulosis and encopresis; hydrogen production is related to accelerated transit causing diarrhea) and, page 190 col. 2 (gases produced by the intestinal flora including methane and Hydrogen modulate gastrointestinal motor function in health and disease). The skilled artisan would recognize that this modification would improve Bangera’s system by providing indicators pertaining gastrointestinal disease condition which is required in Bangera to provide an action plan for the user.
With regard to claims 14 and 15, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze said data, integrate the data, establish a relationship between said data and provide a recommendation. The system is configured to receive multiple samples and operate continuously (¶ 28).
With regard to claim 16, see Bangera at ¶ 47-52 and Figure 4. The system is configured to receive data from the analysis devices, analyze the data, integrate said data, establish a relationship 
With regard to claim 27, see Bangera at ¶ 39-40, 94-95 and Figures 1-4. The system is configured to receive information, analyze it and provide suggestions and interventions to a user.
D. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0331641 to Bangera (cited in the previous office action) in view of US 4,542,640 to Clifford as evidenced by Jahng as applied to claim 10 above in further view of US 2015/0213193 to Apte (cited in the previous office action).
This is a new grounds of rejection based on the Applicant’s arguments presented in the Pre-Appeal Brief filed on 11 June 2021 and based on the amendment filed on 21 April 2021.
Bangera teaches systems for analyzing the microbial composition of the gastrointestinal tract. The system includes sampling devices which include containers for fecal matter (¶ 26, 30 and 40; Figure 1). With the provisions by Clifford as evidenced by Jahng the sampling/analysis device include a gas sensor for measuring methane and hydrogen. 
Neither Bangera nor Clifford teach that the fecal sampling kit includes a delivery package for sending the fecal sample constrainer to a laboratory for an intestinal microbiome analysis (as in claim 28).
However, Apte teaches a system and a kit  for analyzing a microbiome of an individual  (¶27). The kit includes sample containers that are configured to be delivered back to a sample handling network via a packaging receptacle (e.g., a bubble mailer, an envelope, a parcel, etc.), with or without postage for delivery to the sample handling network (¶ 44; figure 4A).
Bangera in view of Clifford as modified and Apte are directed to systems and kits for analyzing the microbiome of an individual.

It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Bangera with Apte. One would have been motivated to do so and had reasonable expectation of success in doing so because all elements were known in the prior art and Apte teaches that kits for analyzing the microbiome of an individual including collection containers for fecal samples may be modified to include a delivery package for returning the collected sample to perform the analysis (Apte at ¶ 37, 44 and Figure 4A).
35 USC 102 and 103 Rejections-Response to Arguments.
Applicant’s arguments presented in the Pre-Appeal Brief filed on 11 June 2021 have been considered. The Applicant asserts that the cited prior art to Bangera does not teach a methane or hydrogen sensor because Burch, which is incarnated by Reference in Bangera, does not teach that the gas sensors used for the identification of gases include a hydrogen or a methane sensor.
A new grounds of rejection has been set forth herein.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levitt, Michael D., and Franz J. Ingelfinger. "Hydrogen and methane production in man." Annals of the New York Academy of Sciences 150.1 (1968): 75-81.
TS King, et al; “Abnormal colonic fermentation in irritable bowel syndrome”, The Lancet, Volume 352, Issue 9135, 1998, Pages 1187-1189.
Roccarina, Davide, et al. "The role of methane in intestinal diseases." Official journal of the American College of Gastroenterology| ACG 105.6 (2010): 1250-1256.
US 7,999,232 to Wilson.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631   
                                                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631   

/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631